Exhibit 10.2

 

[image_003.jpg] 

 

 

December 14, 2011

 

David Sheerr

President

Sheerr Memory, Inc.

c/o 130 Corporate Drive

Montgomeryville, PA 18936

 

 

Re: Consignment Termination

 

 

Dear David:

 

We refer to the Product Consignment and Sale Agreement, dated as of July 27,
2010, Between Sheerr Memory, Inc. (“MMB”) and Dataram Corporation (“Dataram”),
as amended (the “Agreement”). MMB and Dataram hereby terminate the Agreement,
effective immediately. In addition, MMB acknowledges receipt from Dataram of all
sums due to MMB under the Agreement.

 

  Very truly yours,       Dataram Corporation           By: /s/ Mark
Maddocks                                Name: Mark Maddocks   Title:
Vice-President, Finance

 

 

Agreed:

 

Sheerr Memory, Inc.

 

 

By: /s/  David Sheerr   Name: David Sheerr   Title: President

 

 

